 


109 HR 419 IH: Hire Veterans Act of 2004
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 419 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Simpson introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To extend the operation of the President’s National Hire Veterans Committee, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Hire Veterans Act of 2004. 
2.Extension of operation of the President’s National Hire Veterans Committee 
(a)Three-year extensionSubsection (f) of section 6 of the Jobs for Veterans Act (Public Law 107–288; 116 Stat. 2048) is amended by striking December 31, 2005 and inserting December 31, 2008. 
(b)Additional fundingSuch section is further amended by adding at the end the following new subsection: 
 
(h)Funding for fiscal years 2006 through 2008From amounts made available to the Secretary of Labor in each of fiscal years 2006, 2007, and 2008 for the activities of disabled veterans' outreach program specialists appointed under section 4103A of title 38, United States Code, and local veterans' employment representatives assigned under section 4104 of such title, 0.5 percent of such amounts in each such fiscal year shall be made available to the Secretary to carry out this section.. 
(c)Addtional reportsSubsection (e) of such section is amended by striking and 2005, and inserting 2005, 2006, 2007, and 2008,.  
 
